COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        Luis Carlos Rodriguez v. The State of Texas

Appellate case number:      01-14-00774-CR

Trial court case number: 07-DCR-046309

Trial court:                240th District Court of Fort Bend County

       The time for appellant to file his brief has passed and no response has been made to our
order of June 4, 2015 requiring a brief to be filed by June 15, 2015.

         As such, we must abate this appeal and remand the case to the trial court for a hearing at
which appellant and trial counsel shall be present in person. 1 The court coordinator of the trial
court shall set a date for said hearing and notify the parties, including appellant. We direct the
trial court to make appropriate written findings of fact and conclusions of law and to execute any
necessary orders on these issues:

           1) Whether appellant still wishes to pursue this appeal;
           2) If so, whether appointed counsel, James Andrew Stevens, has abandoned the
              appeal and should be allowed to withdraw;
           3) If Stevens is permitted to continue, set a date certain (in no event to be more than
              30 days from the date of the abatement hearing) for Stevens to file a brief on
              behalf of his client, and, if Stevens is permitted to withdraw,
           4) Whether appellant is now indigent and entitled to appointed counsel; and, if
              indigent,
                  a. appoint counsel on appeal, and
                  b. order the court reporter to file the reporter’s record with this Court at no
                      cost to appellant;
           5) If appellant is not indigent:


1      If appellant is now incarcerated, he may appear by closed video teleconference. Any such teleconference
       must use a closed-circuit video teleconferencing system that provides for a simultaneous compressed full
       motion video and interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney representing the
       State.
                a. whether he has retained an attorney to file a brief, and, if so, obtain the
                    name, address, and telephone number of retained counsel;
                b. if appellant has not retained counsel, the trial court shall admonish
                    appellant of the dangers and disadvantages of self-representation, and
                        i. determine whether appellant is knowingly and intelligently
                            waiving his right to counsel; or,
                       ii. if appellant does not wish to proceed pro se, provide a deadline by
                            which appellant must hire an attorney.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); Oliver v. State, 872 S.W.2d 713, 716 (Tex.
Crim. App. 1994); Minjares v. State, 577 S.W.2d 222, 224 (Tex. Crim. App. 1978); cf. TEX.
CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: June 30, 2015